Citation Nr: 0122294
Decision Date: 09/10/01	Archive Date: 12/03/01

DOCKET NO. 01-05 884               DATE SEP 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

1. Whether a March 1999 rating decision was clearly and
unmistakably erroneous in granting the appellant non-service-
connected pension benefits.

2. Entitlement to non-service-connected disability pension
benefits.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a June 1999 determination of the Manila, Republic of
the Philippines, VA Regional Office (RO), which found that the
appellant was not entitled to non-service-connected disability
pension benefits, and that the previous grant of pension, by
another RO, was clearly and unmistakably erroneous.

The Manila RO took action to terminate the appellant's pension
award, and determined that the effective date of the termination
would be the date of the last payment, thus generating no
overpayment in the veteran's account.

REMAND

The appellant filed a claim of entitlement to, among other things,
non-service-connected disability pension benefits in June 1998. In
a rating decision dated in March 1999, the RO in St. Petersburg,
Florida, granted the appellant a permanent and total disability
rating for non-service-connected pension benefits.

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all VA field
offices as to conclusions based upon evidence on file at the time
VA issues written notification in accordance with 38 U.S.C.A. 
5104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 20.1103 (2000).

In a June 2000 Administrative Decision, the Manila RO determined
that, as a former Philippine Scout, the appellant does not have
qualifying service to be eligible for receipt of non-service-
connected pension benefits. The appellant was notified of the
proposed termination of his benefits, and of his appellate rights.
In March 2001, he filed a notice of disagreement, and a statement
of the case was

- 2 -

issued in May 2001. According to the statement of the case, the
only issue on appeal was entitlement to non-service-connected
disability pension benefits.

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities, except on the basis of clear and
unmistakable error (CUE), as provided in 38 C.F.R. 3.105 (2000).
See 38 C.F.R. 3.104(a) (2000). The law further provides that final
RO decisions may be reversed or amended where evidence establishes
that CUE existed. See 38 C.F.R. 3.105(a).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has provided that "CUE is a very
specific and rare kind of 'error.' It is the kind of error, of fact
or of law, that when called to the attention of later reviewers
compels the conclusion, to which reasonable minds could not differ,
that the result would have been manifestly different but for the
error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in
original).

It does not appear from the record that the RO has adjudicated the
issue of whether the March 1999 rating decision contained CUE.
According to the Court, when the Board addresses a question not
considered by the RO, the Board must consider whether the claimant
had notice of that issue and whether the claimant would be
prejudiced by lack of such notice. The Board concludes that the
issue of whether the March 1999 rating decision contained CUE is so
fundamental that the appellant might be prejudiced by its being
considered by the Board in the first instance. Therefore, it will
be necessary to remand the matter for initial consideration by the
RO. See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board notes that, during the pendency of this appeal, Congress
enacted the Veterans Claims Assistance Act of 2000 (the VCAA),
which provides that VA shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate the
claimant's claim for a benefit under a law administered by VA,
unless no reasonable possibility exists that such assistance would
aid in substantiating the claim. The law further provides that VA
may defer providing

- 3 -

assistance pending the submission by the claimant of essential
information missing from the application. VCAA, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified at 38
U.S.C.A. 5103A (West. Supp. 2001).

VA has long recognized that the Department has a duty to assist the
veteran in developing evidence pertinent to his claim. 38 U.S.C.A.
5107 (West 1991); 38 C.F.R. 3.103(a) (2000). As noted above, recent
changes in law have amended the requirements as to VA's development
efforts in this, and other pending cases, modifying and clarifying
VA's duty to assist a claimant in evidentiary development. See
VCAA, supra. See also Holliday v. Principi, 14 Vet. App. 280
(2001).

The VCAA also requires that VA shall notify a claimant and the
claimant's representative of any information, and any medical or
lay evidence, not previously provided to the Secretary that is
necessary to substantiate the claim. Pub. L. No. 106-475, 3(a), 114
Stat. 2096, 2096-97 (now codified at 38 U.S.C. 5103 (West Supp.
2001)). The Board finds that, while this case is in remand status,
the RO should ensure that all notification action required by the
VCAA is completed in full. In this regard, we further note that the
Secretary of Veterans Affairs has issued new regulations to
implement the VCAA, which are found at 66 Fed. Reg. 45,620-632
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a)).

The Board regrets the necessity of remanding this matter to an
already busy RO, especially where it appears clear that the
appellant's service is not qualifying for VA pension benefits.
However, we must be cognizant of all due process concerns, and, in
this case, once the St. Petersburg RO granted entitlement to
pension, that was a final and binding decision, unless and until
overturned as involving CUE. The adjudication by the Manila RO
treated the case as if it were an initial claim for pension, or a
routine reduction action, such as one based upon a change in income
or disability status. Under the law, the appellant is entitled to
have a CUE adjudication on his claim. We recognize that the second
issue listed on the first page of this decision, i.e., entitlement
to pension prospectively, was also implicitly before the RO, and is
also on appeal.

- 4 -

The Board is aware that the Court of Appeals for Veterans Claims
has recently held that the amendments contained in the VCAA are not
applicable to a motion alleging CUE in a decision of the Board.
Livesay v. Principi, _____ Vet. App. _____, No. 00-51, slip op. at
16 (Aug. 30, 2001) (en banc). That decision, however, did not
involve a finding of CUE in an RO adjudication, and the Court has
not definitively addressed that issue. See id., slip op. at 29-31
(dissenting opinion).

In view of the foregoing, the case is REMANDED to the RO for the
following action:

1. The RO should review the appellant's claims file and ensure that
all notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied,
so as to afford the appellant the opportunity to submit or identify
any additional relevant evidence.

2. The RO should then readjudicate the issue of entitlement to
pension, adjudicate the issue of whether there was CUE in the March
1999 rating decision, and, if any ultimate decision is unfavorable
to the appellant, issue a Statement of the Case, containing all
applicable laws and regulations. The appellant should be advised of
his appeal rights and of the time period in which to perfect his
appeal.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

5 -

The appellant has the right to submit additional evidence and
argument on the matters that the Board has remanded. Kutscherousky
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a final
decision of the Board is appealable to the Court. This remand is in
the nature of a preliminary order and does not constitute a final
decision of the Board on the merits of the appeal. 38 C.F.R.
20.1100(b) (2000).

6 -



